The motion filed May 3, 1977, by John H. Johl et al. to dismiss the appeal from the Superior Court in New London County is granted unless on or before September 1, 1977, the plaintiff files his request for a finding and draft finding.
The motion filed May 18, 1977, by John H. Johl et al. to dismiss the appeal from the Superior Court in New London County is denied.
The defendant’s motion filed May 5, 1977, to dismiss the appeal from the Superior Court in New London County is granted unless on or before September 1, 1977, the plaintiff files his request for a finding and draft finding.
The defendant’s “Supplementary Motion to Dismiss the Appeal” filed May 18, 1977, from the Superior Court in New London County is denied.